Citation Nr: 1510179	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  14-28 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to an increased rating greater than 40 percent for bilateral hearing loss.

3.  Entitlement to a compensable initial rating prior to August 22, 2007, and a staged initial rating greater than 30 percent from August 22, 2007, for posttraumatic stress disorder (PTSD).

4.  Entitlement to an increased rating greater than 10 percent for osteoarthritis of the cervical spine.

5.  Entitlement to an increased rating for degenerative disc disease with osteoarthritis of the lumbar spine, rated 10 percent prior to March 3, 2014, and rated 40 percent on and after March 3, 2014.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from December 1943 to July 1945 and from June 1949 to July 1978. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2007 (PTSD) and December 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office in San Diego, California (RO).  

The July 2007 rating decision granted service connection for PTSD, and assigned a noncompensable initial rating, effective from March 22, 2007.  The Veteran timely filed a notice of disagreement in October 2007 as to the noncompensable initial rating assigned for PTSD.  Thereafter, a rating decision in May 2008 assigned a 30 percent staged initial rating for PTSD, effective from August 22, 2007.  The May 2008 rating decision reported that, pursuant to an "Informal Conference Report" dated May 14, 2008, the May 2008 rating decision action was considered a grant of all benefits sought on appeal as to the PTSD, and that the appeal was considered satisfied in full.  The record does not contain a copy of such "Informal Conference Report."  A statement of the case as to the PTSD rating assigned was issued in June 2014, and a substantive appeal was received in July 2014.  As such, the issue is as characterized on the title page of this Remand.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in October 2014.  A transcript of that hearing is associated with the claims file.

The issue of entitlement to service connection for a disability of the ears manifested by pain and bleeding in the ears has been raised by the record during the Veteran's October 2014 testimony before the Board, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

During his October 2014 hearing before the Board, the Veteran testified that he received the majority of his medical care from the Naval Medical Center in San Diego, California.  Although a few of the Veteran's treatment records from this facility have been associated with the claims file, it does not appear that a complete record has been requested or obtained.  In that regard, in May 2013, the Veteran submitted a VA Form 21-4142 along with his claim form, and asked that the RO obtain his medical records from the Naval Medical Center.  In an October 2013 letter, the RO notified the Veteran that his 21-4142 in favor of the Naval Medical Center was incomplete, as he did not specify any dates of treatment and only noted "all conditions" with regard to the disabilities.  The Veteran did not respond to the RO's letter, and the RO did not follow up with any additional requests.  

Although the Veteran did not respond to the RO's October 2013 letter, VA still has an obligation to request the Veteran's records from the Naval Medical Center, and may do so without a completed authorization for release, as VA may obtain, without authorization, records maintained at a Federal facility, such as a Naval Hospital.  Therefore, all of the Veteran's treatment records from the Naval Medical Center in San Diego, California should be requested.

Additionally, the Veteran should be provided with a VA examination to determine the etiology of his left shoulder disability, as one has not yet been obtained in this case.  In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

Under the circumstances of this case, the Board finds that the Veteran should be afforded a VA examination to determine whether there is any relationship between his current left shoulder disability and his active duty service.  The Veteran contends that he injured his left shoulder during service during an ejection seat ride.  Review of the Veteran's service treatment records reflects complaints of left shoulder pain during service.  Additionally, the Veteran has testified that he has had left shoulder symptoms continuously since service discharge.  The Board finds that this evidence satisfies the "low" threshold set forth in McLendon.  Id.  Accordingly, the Veteran should be provided with a VA examination to determine the etiology of his left shoulder disability.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Naval Medical Center in San Diego, California and request all of the Veteran's medical records.  All records that are received must be incorporated into the claims file.  If a negative response is received, this too should be documented in the claims file.  In compliance with 38 C.F.R. § 3.159(c)(2) (2014), the RO must make as many requests as are necessary to obtain records in the custody of a Federal department or agency and shall not end its efforts to obtain those records unless the RO concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  If the RO concludes that such records do not exist or that further efforts to obtain the records would be futile, the RO must make a formal finding to that effect.  The RO must also provide the Veteran and his representative with a proper notice that includes (a) the identity of the specific records that cannot be obtained, (b) an explanation as to the efforts that were made to obtain those records, (c) a description of any further action to be taken by VA with respect to the claims, and (d) notice that the Veteran is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e).  The Veteran and his representative must then be given an opportunity to respond.

2.  Provide the Veteran with a VA examination to determine the etiology of his left shoulder disability.  After a thorough review of all evidence in the claims file, to include the Veteran's service treatment records, the post-service treatment records, the Veteran's testimony, and his lay statements of record, the examiner should state:

*Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's left shoulder disability was incurred in or is otherwise related to the Veteran's military service.  A complete rationale must be provided for the opinion proffered.

In rendering the requested opinion and rationale, the examiner must comment on the Veteran's testimony and lay statements of in-service symptomatology.  The examiner is advised that the Veteran is competent to report observable symptomatology such as pain and stiffness, and that the Veteran's lay statements  and testimony should be presumed to be credible for the purposes of this examination only.

3.  The Veteran must be advised of the importance of reporting to the scheduled examination and of the possible adverse consequences, to include the denial of his claim, for failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014). 

4.  Thereafter, readjudicate the Veteran's claims on appeal with consideration of all evidence in the claims file received since the June 2014 Statement of the Case.  If any claim remains denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






